      Case 1:17-cr-00003-KPF Document 28 Filed 12/11/19 Page 1 of 2




                                               New York Office
                                               26 Federal Plaza
                                               Room 3630                    212/335-8000
                                               New York, New York

                                               December 10, 2019

BY ECF

Honorable Katherine Polk Failla

                                                  MEMO ENDORSED
U.S. District Judge
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

       Re:    United States v. Jason Katz, 17 CR 003 (KPF)

Dear Judge Failla:

        The Government respectfully requests that the Court adjourn the sentencing of
defendant Jason Katz to a date after April 3, 2020, from the current control date of
January 9, 2020. Mr. Katz recently testified in the matter of United States v. Akshay
Aiyer, 18-cr-333 (JGK). Mr. Aiyer was convicted and is schedule to be sentenced by
Judge Koeltl on April 3, 2020.

       This is the fifth adjournment of sentencing in this case. Counsel for Mr. Katz has
consented to this request.

                                                       Respectfully submitted,



                                                       Katherine Calle
                                                       Trial Attorney
                                                       United States Department of Justice
                                                       Antitrust Division



cc: Robert Knuts, counsel for Jason Katz (via email)
           Case 1:17-cr-00003-KPF Document 28 Filed 12/11/19 Page 2 of 2

Application GRANTED. Defendant's sentencing is hereby ADJOURNED from its
current control date of January 9, 2020, to April 14, 2020, at 3:00 p.m.

Dated:   December 10, 2019                SO ORDERED.
         New York, New York




                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
